Citation Nr: 1635264	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-20 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to total disability based on individual unemployability (TDIU) from April 18, 2014, through March 18, 2016.

2. Entitlement to TDIU from March 18, 2016.

3. Entitlement to TDIU prior to April 18, 2014.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, among other things, denied entitlement to TDIU.

This matter previously came before the Board in January 2016, at which time it remanded the issues of entitlement to service connection for erectile dysfunction and entitlement to TDIU for further development.  In a March 2016 rating decision, the RO subsequently granted service connection for erectile dysfunction and assigned a disability rating and effective date for that grant.  As that constituted a complete grant of the benefit sought on appeal, that issue is no longer before the Board at this time.  The Veteran has filed a Notice of Disagreement with the effective date assigned, and that issue is addressed in the below remand.  

The Board notes that the criteria for a schedular TDIU are satisfied if the Veteran has multiple (two or more) service-connected disabilities that combine to 70 percent, with at least one disability that is rated at 40 percent or more; or a single service-connected disability that is rated at 60 percent or more; and is able to work based solely on that service-connected disability or disabilities.  38 C.F.R. § 4.16.  In the instant matter, the Veteran has stated that he has been unable to maintain full-time employment since 2012.  He is service-connected from April 18, 2014, to March 18, 2016, with a 70 percent rating, including a combined rating of 40 percent for diabetes mellitus with associated bilateral peripheral neuropathy of the lower extremities.  Accordingly, for that period, the Veteran meets the schedular requirements for a grant of TDIU. As is discussed in more detail in the below remand, for the period prior to April 18, 2014, and from March 18, 2016 onward, the Veteran only has a combined disability rating of 60 percent.  As such, the Board has characterized the claims on appeal as entitlement to TDIU prior to April 18, 2014; entitlement to TDIU from April 18, 2014, to March 18, 2016; and as entitlement to TDIU from March 18, 2016 onward.  

The issues of entitlement to an TDIU prior to April 18, 2014, and entitlement to TDIU from March 18, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From April 18, 2014, to March 18, 2016, the Veteran was service connected for coronary artery disease at 30 percent disabling; diabetes mellitus, type II, at 20 percent disabling; peripheral neuropathy of the right and left lower extremity, secondary to diabetes mellitus, at 10 percent disabling each; asbestosis, at 30 percent disabling; and surgical scars associated with coronary artery disease and erectile dysfunction, both noncompensably rated.  For that period, the Veteran had a combined 70 percent disability rating , including a combined 40 percent rating for diabetes mellitus with associated peripheral neuropathy. 

2. From April 18, 2014, to March 18, 2016, the Veteran's service-connected disabilities did not combine to render him unable to secure or follow substantially gainful employment.    

CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability due to service connected disabilities have not been met from April 18, 2014, to March 18, 2016.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).




<CONTINUED ON NEXT PAGE>

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in May 2014 

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  The evidence of record includes his VA treatment records, VA examination reports, private medical records, Social Security Administration (SSA) records, and lay statements from the Veteran and his representative.  Neither the Veteran nor his representative have notified VA of any outstanding evidence, and the Board is aware of none.  Thus, the Board is satisfied that the duty to assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

II. Total Disability Based on Individual Unemployability

The Veteran asserts that his service-connected disabilities combine to render him unemployable.  

TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015).

From April 18, 2014, to March 18, 2016, the Veteran was service connected for coronary artery disease at 30 percent disabling; diabetes mellitus, type II, at 20 percent disabling; peripheral neuropathy of the right and left lower extremity, secondary to diabetes mellitus, at 10 percent disabling each; asbestosis, at 30 percent disabling; and surgical scars associated with coronary artery disease and erectile dysfunction, both noncompensably rated.  For that period, the Veteran had a combined 70 percent disability rating.  Particularly, to meet either the "single 60" or "single 40" prongs of this test, the regulations direct that some disabilities be counted as one, to include diabetes and its complications.  In this case, the Veteran's diabetes and associated bilateral peripheral neuropathy combine for a total 35 percent disability rating, which under applicable regulations is adjusted upward to the next rating ending with a zero, in this case 40 percent.  See 38 C.F.R. § 4.25(a) (2015).  Thus, the Veteran has a 70 percent disability rating with a single 40 percent disability rating for diabetes mellitus.  As such, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have been met for that period of time.  

The remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  In this regard, the Board notes that the fact that the Veteran is unemployed or has had difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See id. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In the instant matter, the Veteran submitted a claim in July 2015 indicating that he had been unable to sustain gainful full-time employment since 2012.  

In March 2016, the Veteran was afforded new VA examinations to address the severity of his service-connected disabilities.  The examiner took a complete occupational history from the Veteran at that time.  The Veteran reported that he had worked as an aircraft mechanic/sheet metal machinist during his military service.  Following service, he worked as a copy machine repairman for one year.  Thereafter he worked as a commercial and residential builder.  He described his construction occupation as including carpentry, designing homes, and supervising contractors.  He reported that he stopped building in 2007 because of a bad economy, but that he filled his time thereafter by restoring a boat.  He also reported recently working as a Hertz driver, having left that position about three weeks earlier, although he did not provide a reason for leaving that position.  He stated that as a leisure activity he was presently restoring a boat from the 1980's.  He stated that he was independent in his activities of daily living, replying "no sweat" when questioned about engaging in such activities.  He denied any hospitalizations in the prior 12 months.  (See VBMS, Capri, 3/28/2016, p. 11-12).

On examination, the Veteran's residual scar associated with coronary artery disease was not painful or instable and resulted in no functional limitation.  Specifically, the examiner stated that it was unlikely that limitations needed to be imposed on the Veteran in a work setting based on this condition alone because it did not cause fatigue or any impairment or preclude prolonged sitting, standing or walking.  (See VBMS, C&P Exam, Derm Scars, 3/18/2016).  Likewise, the Veteran erectile dysfunction was found to not result in any functional limitations imposed in a work like setting.  (See VBMS, C&P Exam, GU Male Reproductive System, 3/18/2016).  

The examiner stated that the Veteran's service-connected asbestosis would impose limitation on climbing and prolonged walking in a work setting because the condition does cause breathing problems and fatigue with such activities.  Specifically, shortness of breath on exertion is consistent with the disability.  However, the examiner stated that it would not likely cause any impairment of concentration or preclude prolonged sitting or standing.  In light of that, the examiner opined that the Veteran would not be precluded from sedentary or even light physical activities in a work environment, if he so chooses.  (See VBMS, C&P Exam, Respiratory Conditions, 3/18/2016).  

The Veteran's coronary artery disease was not found to cause any major limitations in a work setting.  Specifically, the examiner noted that the condition did not likely cause fatigue, impairment of concentration, or preclude prolonged standing, sitting or walking.  The examiner stated that the Veteran was likely capable of sedentary or physical activities in a work environment.  (See VBMS, C&P Exam, Cardio Heart, 3/18/2016).  

Finally, concerning the Veteran's diabetes mellitus, with associated diabetic peripheral neuropathy, the examiner stated that limitations likely needed to be imposed on climbing activities and prolonged standing in a work setting because the condition is recognized to cause balance problems with such activities.  Particularly, the Veteran has sensory deficits in the feet due to his diabetic neuropathy.  However, the examiner stated that the disability did not likely cause fatigue or any impairment of concentration.  Neither did it preclude prolonged sitting or walking.  As such, the examiner stated that the Veteran was likely capable of sedentary or light physical activities in a work environment, if he so chooses.  (See VBMS, C&P Exam, Neuro/Endo, 3/18/2016).  

Medical records and determination reports furnished by the Social Security Administration (SSA) show that in November 2011, the Veteran was denied social security disability benefits.  That determination listed degenerative disc disease of the spine as a primary diagnosed disability interfering with employment, with heart failure as a secondary diagnosis.  The Board notes that the Veteran is not service-connected for degenerative disc disease.  The SSA determination did not find his other service-connected disabilities to interfere with employment, although they were clearly reported and considered.    

Having reviewed the medical and lay evidence of record, the Board has determined that none of the Veteran's service-connected disabilities, either individually or together, preclude him from obtaining or maintaining substantially gainful employment, consistent with his education and past occupational experience, for the period between April 18, 2014, and March 18, 2016.  

In making this determination, the Board acknowledges the Veteran's assertions that his service-connected disabilities impair his functioning to some degree.  In fact, it is for that very reason that service connection was established and compensable ratings assigned in the first place.  However, the evidence of record reflects that the Veteran is generally able to maintain his activities of daily living without issue.  Although his primary employment has been in the construction industry, the Veteran reported that his prior employment included non-physical work activities such as managing contractors.  Further, medical evidence suggests that, at most, his asbestosis results in limitation on activities such as climbing and prolonged walking, and his diabetic peripheral neuropathy has resulting in some sensory issues and numbness which limit his ability to climb and stand for a prolonged time.  None of his service-connected disabilities have affected his cognitive functioning.  There is no indication that he cannot engage in sedentary, or even light physical activity.  In fact, the Veteran admitted as recently as March 2016 that he engages in leisure activities such as restoring a boat.  Further, although details are not available, the Veteran, in his March 2016 examination reported engaging in some form of employment as a driver as recently as February 2016.   

In sum, the Board is of the opinion that none of the Veteran's service-connected disabilities preclude him from either obtaining or maintaining substantially gainful employment consistent with his education and past work experiences.  Particularly, he is not physically restricted from sedentary or light physical work by his service-connected disabilities (his non-service connected disabilities, such as his degenerative disc disease of the spine, may cause such restrictions, but do not bear on this decision).  All available evidence indicates that the Veteran retains ability to carry our all activities of daily living, and has no limitation on concentration or cognitive functioning.   

In reaching this conclusion, the Board is sympathetic to the Veteran's claim.  However, the evidence of record does not show that from April 18, 2014, to March 18, 2016, that the Veteran was completely precluded from obtaining and maintaining sedentary or light physical activity the result of his service-connected disabilities alone.  As noted, the Veteran has a 70 percent combined rating since for the period addressed in this decision, and this is reflective of the average impairment in earning capacity resulting from his service-connected diseases and injuries and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1 (2015) ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  For this reason, the preponderance of the evidence of record is against entitlement to TDIU; therefore, it is denied.


ORDER

Entitlement to TDIU is denied from April 18, 2014, to March 18, 2016.


REMAND

At the outset, the Board recognizes that in a March 2016 rating decision, the RO granted service connection for erectile dysfunction and special monthly compensation based on the loss of a creative organ.  It also assigned a 30 percent disability rating for asbestosis, effective December 26, 2012, and a 10 percent rating for asbestosis effective March 18, 2016.  On April 11, 2016, the Veteran submitted a Notice of Disagreement with that rating decision, commencing appeals of the effective dates for all three issues granted, and for an increased disability rating for his asbestosis.  A review of the electronic claims file indicates that the RO has acknowledged the receipt of that Notice of Disagreement, and is in the process of developing those claims.  As such, the Board will not remand them for further development at this time.

As discussed above, the Veteran only meets the schedular criteria for TDIU from April 18, 2014, to March 18, 2016.  Prior to April 18, 2014, and beginning on March 18, 2016 forward, the Veteran only has a combined disability rating of 60 percent, and therefore does not meet the schedular criteria for TDIU.  Accordingly, the Board cannot consider his claim for TDIU for those periods at this time.  38 C.F.R. § 4.16(a).  However, evidence of record implies that he has been unemployed since approximately 2012, which he contends is, at least in part, due to his service-connected disabilities.  

A total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reasons of his service-connected disabilities.  The Board does not have the authority to award TDIU on an extraschedular basis in the first instance.  Such cases are to be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2015).  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim of entitlement to a total rating based on individual unemployability due to service connected disabilities to the Director, Compensation Service, for extraschedular consideration.  A copy of the Director's decision should be placed in the claims file.

2. If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


